Case 3:19-cv-00054-NKM-JCH Document 132 Filed 04/06/21 Page 1 of 1 Pageid#: 1175



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                         CHARLOTTESVILLE DIVISION


                                                             Action No: 3:19cv00054
   Kieran Ravi Bhattacharya                                  Date: 4/6/21
                                                             Judge: Joel C. Hoppe, USMJ
   vs.
                                                             Court Reporter: Karen Dotson,
   James B. Murray, Jr., et al                               AT&T Conference Manager
                                                             Deputy Clerk: Karen Dotson



   Plaintiff Attorney(s)                             Defendant Attorney(s)
   Michael Lockerby                                  Madeline Gibson
   Jack Haake                                        Calvin Brown



                                       LIST OF WITNESSES

   PLAINTIFF/GOVERNMENT:                             DEFENDANT:
   1.                                                1.



  PROCEEDINGS:
  Telephonic Motion Hearing / Status Conference / Scheduling Conference

  #124 – Plaintiff’s Motion to Lift Discovery Stay and Issue New Discovery Schedule

  Mr. Lockerby states stay is no longer necessary
  Ms. Gibson agrees stay can now be lifted and discovery can continue
  Court grants motion to lift stay
  Parties to contact Heidi Wheeler for trial dates, parties anticipate 3 days needed
  Parties to have status conference in 30 days




  Time in court: 9:04 -9:14=10 min
